991 F.2d 792
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Kenneth OSOBOR, a/k/a Ibrahim Mike Abu, a/k/a Mike, a/k/aBarry, Defendant-Appellant.
No. 91-5792.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 29, 1992Decided:  June 9, 1992Supplemental Opinion Decided:  April 2, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CR-90-252-MJG)
Walter C. McCord, Jr., Baltimore, Maryland, for Appellant.
Richard D. Bennett, United States Attorney, Jan Paul Miller, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
Before WILKINSON, Circuit Judge, CHAPMAN, Senior Circuit Judge, and HOWARD, United States District Judge for the Eastern District of North Carolina, sitting by designation.
PER CURIAM:

OPINION

1
On June 9, 1992, we filed an opinion, which affirmed the convictions of all of the appellants and also affirmed the enhancement of Osobor's offense level under § 3B1.1(c) of the U. S. Sentencing Guidelines.*  Because the Supreme Court had granted certiorari in our opinion,  United States v. Dunnigan, 944 F.2d 178 (4th Cir. 1991), we held in abeyance Osobor's claim of error by the district court in adding a two level upward enhancement of his sentence under § 3C1.1 upon a finding that he had obstructed justice by committing perjury when he testified at his trial.  In Dunnigan we held such an enhancement improper because it placed an intolerable burden upon a defendant's right to testify.


2
On February 23, 1993, the Supreme Court reversed Dunnigan, and found that the Constitution permitted a court to enhance a defendant's sentence under the U.S.S.G. § 3C1.1 upon a finding that the defendant had committed perjury at his trial.   United States v. Dunnigan, 61 U.S.L.W. 4180 (U.S. Feb. 23, 1993).


3
Therefore, the sentence of appellant Osobar, including the enhancement for obstruction of justice under U.S.S.G. § 3C1.1, is affirmed.

AFFIRMED


*
 United States v. Salami, 966 F.2d 1446 (4th Cir. 1992)